DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because “the actuator disabling switch” (¶ 3, ll. 1-2) lacks antecedent basis in the claims. It is noted that claim 1 recites an actuator disabling circuit.
Claim 15 is objected to because “the state output indicator” (l. 3) lacks antecedent basis in the claims. It is noted that a state output indicator is recited in claim 2, but claim 15 depends from claim 13.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The rejection of claims 1-5, 7, 9, 10, and 13-19 under 35 U.S.C. § 112(b) is withdrawn in view of the amendment filed 2 February 2022.
Claim 11 is indefinite because the terms “unrestricted states” and “restricted states” (¶ 7, ll. 3-4) are unclear. For example, a state in which an actuator is disabled may be interpreted as the actuator being in a “restricted state” and an actuator disabling circuit as being in a “unrestricted state.” Claim 12 is indefinite because of its dependence from claim 11.
   
Allowable Subject Matter
Claims 1-5, 7, and 9-19 are allowable.
Barrett is considered the closest prior art. Barrett discloses a material testing system (100; fig. 2) with an actuator (32, 36) configured to control a grip, an actuator disabling circuit (70) configured to disable the actuator (proportional pressure control logic unit 70 enables or disables valves 20 and 22; ¶ [0022]), and one or more processors (16) to monitor a plurality of inputs (various inputs including at least from pressure sensor 40, footswitch module 92, and desired method pressure and safe pressure inputs from an operator; fig. 4B and ¶¶ [0023, 0026]) and configured to restrict at on operation of the material testing system in one or more restricted states (emergency stop state; ¶ [0037]) in which the processor (16) limits a grip pressure to less than a threshold pressure (control unit 16 controls proportional pressure control logic unit 70 based on the determined state from the inputs, including from footswitch module 92, a grip mode request, and an emergency stop request; ¶ [0037]). However, Barrett is silent on additionally limiting the crosshead speed when the state of the material testing system is in the restricted state. Therefore, Barrett does not disclose or suggest “when the state of the material testing system is one of the one or more restricted states…limit a crosshead speed generated by the second actuator to less than a threshold speed; when the state of the material testing system is one of the one or more unrestricted states…permit the crosshead speed generated by the second actuator to exceed a threshold speed” in combination with the remaining claim elements as recited in claims 1-5, 7, 9, 10, and 13-19. 

Response to Arguments
Applicant's arguments filed 2 February 2022 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the rejection under 35 U.S.C. § 112(b) are not found persuasive. Applicant argues that “a restriction on an actuator would clearly be understood by a person of ordinary skill in the art.” Response, p. 8. However, the claim language does not describe whether an actuator, an actuator disabling system, or the entire system is being described as “restricted” or “unrestricted” and how those states differ. For example, it cannot be ascertained by one of ordinary skill whether Applicant intends a state in which a crosshead actuator is disabled and a gripper actuator is enabled, to be a restricted state, an unrestricted state, or both.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348. The examiner can normally be reached Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIKA J. VILLALUNA/